Citation Nr: 1725650	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  09-09 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for  degenerative joint disease of the right knee, evaluated as 10 percent prior to March 11, 2014, and 20 percent thereafter.

2.  Entitlement to an initial evaluation in excess of 10 percent for arthritis of the right hand for the period prior to December 8, 2010.  

3.  Entitlement to an initial evaluation in excess of 10 percent for arthritis of the left hand for the period prior to December 8, 2010.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1975 to June 1979.  These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In September 2014, the Veteran testified at a Central Office hearing before the undersigned Veterans' Law Judge.  A transcript of the hearing has been associated with the claims file.

The Board issued a decision in March 2016 addressing these claims.  Pursuant to a January 2017 Joint Motion for Partial Remand (JMPR), the U.S. Court of Appeals for Veterans Claims (Court) vacated the portion of the Board's March 2016 decision that denied entitlement to an evaluation in excess of 10 percent for degenerative joint disease (DJD) of the right knee prior to March 11, 2014, and in excess of 20 percent thereafter.  In addition, the Court vacated the portion of the decision denying an evaluation in excess of 10 percent prior to December 8, 2010, for arthritis of the right and left hands.  To comply with the Court's Order, the Board is remanding the claims to the Agency of Original Jurisdiction (AOJ).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to address the issues laid out in the JMPR and meet VA's duty to assist.  The matters at issue are DJD of the right knee and arthritis of the hands.  An examination must determine whether such disabilities are manifested by weakened movement, excess fatigability, incoordination, or pain, and, where feasible, express these determinations in terms of the degree of additional range of motion lost due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995); see also 38 C.F.R. § 4.59 (2016).  In a recent decision, the Court held that 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Furthermore, 38 C.F.R. § 4.59 applies to painful, unstable, or malaligned joints regardless of whether the diagnostic code used is predicated on measurements of range of motion. Southall-Norman v. McDonald, 28 Vet. App. 346 (2016).  Because the previous VA examinations did not meet these requirements, the AOJ should obtain an opinion that addresses these elements.

In addition, because the right knee claim encompasses the period up to the present, the Veteran should be given an opportunity to submit or authorize VA to obtain any additional evidence demonstrating the current level of disability.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the AOJ must attempt to procure copies of all records that have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file.

2.  Schedule the Veteran for a VA examination of the right knee.  Following a review of the evidence of record, the clinical examination, and with consideration of the Veteran's statements, the examiner must determine the current severity of the Veteran's service-connected right knee DJD, to include an analysis of any additional disability due to pain, weakness, excess fatigability, or incoordination.  

The examination must address range of motion of the right knee, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain.  This information must be derived from joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  This testing should include not only the affected joints but also any paired joints.  The examination report must confirm that all such testing has been made and reflect those testing results.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In addition, a clinician should, to the extent possible, provide a retrospective opinion addressing prior range of motion of the right knee, painful motion (and at what point it started), additional loss of motion after repetitions, and functional loss due to pain - considering active and passive motion as well as weight-bearing and nonweight-bearing considerations - beginning December 22, 2010.  This retrospective opinion should also include any paired joints.  

If the clinician cannot provide one or more of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.


3.  Obtain a VA opinion regarding the level of disability due to the Veteran's arthritis of the hands during the claims period (i.e. November 2, 2000, to December 8, 2010)  Following a review of the evidence of record, the clinician must make a retrospective determination of the severity of the Veteran's service-connected right and left hand arthritis, to include an analysis of any additional disability due to pain, weakness, excess fatigability, or incoordination.  

The clinician should, to the extent possible, provide a retrospective opinion addressing prior range of motion of the hands, painful motion (and at what point it started), additional loss of motion after repetitions, and functional loss due to pain - considering active and passive motion as well as weight-bearing and nonweight-bearing considerations -  from November 2, 2000, to December 8, 2010. 

If the clinician cannot provide one or more of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  Complete any additional development as warranted, then readjudicate the claims on appeal.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




